  Case 19-11308-amc          Doc 100     Filed 06/29/20 Entered 06/29/20 17:43:31               Desc Main
                                        Document      Page 1 of 2

                            IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In Re:                                               :     Bankruptcy No. 19-11308-jkf
Elena Sklyar                                         :
                               Debtor(s)             :
                                                     :     Chapter 13
                                                     :


                              NOTICE FOR WITHDRAWAL OF COUNSEL



       PLEASE TAKE NOTICE that Lisa Cancanon, of the firm Weinstein & Riley, P.S., hereby withdraws as

counsel of record for Selene Finance LP in this bankruptcy proceeding. The undersigned attorney requests

removal from the notice list in this case and acknowledges that this will result in paper and electronic notices

being discontinued.




Date: 6/29/2020                        Movant/Attorney: /s/ Lisa Cancanon
                                                       Lisa Cancanon, Bar No. 323550
                                                       Weinstein & Riley, P.S.
                                                       11101 West 120th Ave, Ste 280
                                                       Broomfield, Colorado 80021
                                                       Phone: (303) 539-8607
                                                       Email: lisac@w-legal.com
  Case 19-11308-amc            Doc 100     Filed 06/29/20 Entered 06/29/20 17:43:31                  Desc Main
                                          Document      Page 2 of 2
                                         CERTIFICATE OF SERVICE

I hereby certify that on June 29, 2020, I served a copy of NOTICE FOR WITHDRAWAL OF COUNSEL on the

following parties via first class mail or caused them to be served with a Notice of Electronic Filing.

Trustee via E-Filing
SCOTT F. WATERMAN (Chapter 13)
ECFMail@ReadingCh13.com

Debtor's Counsel via E-Filing
JON M. ADELSTEIN
jadelstein@adelsteinkaliner.com

MICHAEL H KALINER
mhkaliner@gmail.com

U.S. Trustee via E-Filing
United States Trustee
USTPRegion03.PH.ECF@usdoj.gov

Debtor via First-Class Mail
Elena Sklyar
19 Carmelita Drive
Richboro, PA 18954




                                                          /s/Jordyn Robertson
                                                           Jordyn Robertson
                                                           Weinstein & Riley, P.S.
                                                           2001 Western Avenue, Suite 400
                                                           Seattle, WA 98121
                                                           Phone: 206-269-3490
